Name: Commission Regulation (EEC) No 1551/90 of 8 June 1990 suspending the issue of STM licences for ornamental plants
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 6 . 90 Official Journal of the European Communities No L 146/13 COMMISSION REGULATION (EEC) No 1551/90 of 8 June 1990 suspending the issue of STM licences for ornamental plants THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 643/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal ('), as last amended by Regulation (EEC) No 111 3/90 (2), fixed the target ceilings provided for in Article 251 ( 1 ) of this Act for certain floriculture products ; Whereas Article 252 of the Act of Accession provides that should the examination of developments in intra ­ Community trade show that a significant increase in imports has taken place or is forecast and if the situation should result in the target import ceiling for the product being reached or exceeded for the current marketing year or a part of it the Commission is to decide, in accordance with emergency procedures, on the interim protective measures that are necessary ; Whereas the target ceiling for ornamental plants falling within CN codes 0602 9991 and 0602 99 99 for the period 1 January to 30 June 1990 has been exceeded ; whereas the issue of any further licences should be suspended for the products in question, under the interim protective measures ; whereas this will involve , the rejection of applications already lodged, HAS ADOPTED THIS REGULATION : Article 1 The issue of STM licences for ornamental plants falling within CN codes 0602 99 91 and 0602 99 99 is hereby suspended until 30 June 1990 . Article 2 This Regulation shall enter into force on 11 June 1990 . This Regulation shall be binding in its entirety and directly applicable in - all Member States. Done at Brussels, 8 June 1990 . For the Commission Ray MAC SHARRY Member of thÃ © Commission (') OJ No L 60, 1 . 3 . 1986, p . 39 . (2) OJ No L 111 , 1 . 5 . 1990, p . 85 .